DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Arai (JP 4790095 B1) and Cannella et al. (U.S. Patent 10,369,925 B2) remains commensurate to the scope of the claims as stated by the Applicant in the claims and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s arguments to the amendment, “wherein the plurality of LEDs emit light toward the emblem,” it should be noted that Arai remains commensurate in teaching the plurality of LEDs (150) emitting light toward the emblem [(120) and/or (110) and/or (130)]. The very nature of the invention of Arai is for the plurality of LEDs to light the emblem, which is evident in the drawing below that shows 

    PNG
    media_image1.png
    699
    488
    media_image1.png
    Greyscale

All subsequent arguments hinge on the above and have been considered by the Examiner.
Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (JP 4790095 B1).
With regards to Claim 1, Arai discloses an illuminated light badge [Figures 1-13] including:
An emblem [(120) and/or (110) and/or (130)];
A light guide (140); and
A light emitting diode (LED) assembly (150) including a plurality of LEDs attached to a mount (110a), wherein the plurality of LEDs emit light toward the emblem [note Figures 1-13, whereby the LEDs (150) emit light toward the emblem [(120) and/or (110) and/or (130)];
Wherein the light guide overlays the plurality of LEDs of the LED assembly [note Figure 1] and includes optics (146/246) configured to spread light rays emitted from the plurality of LEDs to an outer edge of the emblem [note Figures 7-9].
With regards to Claim 2, Arai discloses the light guide (140) creates a halo effect around the emblem [note Figures 3 and 5].
With regards to Claim 3, Arai discloses a number and placement of the plurality of LEDs of the LED assembly (150) being optimized for a size and shape of the emblem [note Figures 1-13].
With regards to Claim 4, Arai discloses the size, shape, and optics of the light guide (140) being optimized for the size and shape of the emblem [note Figures 1-13].
With regards to Claim 5, Arai discloses a housing [e.g., (110, 130)] that surrounds the light guide and is configured to block stray light rays emitted from the plurality of LEDs [note Figure 1].
With regards to Claim 6, Arai discloses the housing [e.g., (110, 130)] including tabs [e.g., (137) and/or (139)] configured to couple to a vehicle.
With regards to Claim 7, Arai discloses the housing [e.g., (110, 130)] being substantially the same shape as the emblem [e.g., (120)].
With regards to Claim 12, Arai discloses the shape of the emblem being a logo of a vehicle manufacturer [Paragraph 19].
With regards to Claim 14, Arai discloses the LED assembly (150) being configured to connect to a power source [Paragraph 18].
With regards to Claim 15, Arai discloses the power source is a vehicle’s running lamp circuit [note Paragraph 18, as broadly interpreted].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP 4790095 B1) as applied to Claim 1 above, and further in view of Cannella et al. (U.S. Patent 10,369,925 B2).
With regards to Claim 8, Arai discloses the claimed invention as cited above.  In addition, Arai discloses the illuminated badge being coupled to a vehicle and electrically connected to the vehicle’s interior ambient system [note Abstract], but does not specifically teach the LED assembly receiving commands from the vehicle’s interior ambient system.
Cannella teaches a lighting system whereby the lighting system is electrically connected to and receives commands from a vehicle’s interior ambient system [note Figures 1-14, especially Figure 9].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the illuminated light badge of Arai to receive commands from the vehicle’s interior ambient system, as taught in principle by Cannella, in order to provide greater control over the illumination as desired (i.e., via switch or user input).
With regards to Claim 9, Arai in view of Cannella discloses the claimed invention as modified and cited above.  In addition, Cannella teaches emitting different colored 
With regards to Claim 10, Arai in view of Cannella discloses the claimed invention as modified and cited above.  In addition, both Arai and Cannella teach the lighting assembly further including a circuit [note Arai: Paragraph 18 and Cannella: Figures 1-14], whereby Cannella specifically teaches the circuit configured to permit the lighting assembly to emit light of various colors when the vehicle is in park [Column 13, Lines 8-39].
With regards to Claim 11, Arai in view of Cannella discloses the claimed invention as modified and cited above.  In addition, Cannella obviously teaches the circuit being further configured to prevent the lighting assembly from emitting light of certain colors and intensities when the vehicle is in drive [Column 13, Lines 8-39].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP 4790095 B1).
With regards to Claim 13, Arai discloses the claimed invention as cited above.  In addition, Arai teaches the emblem being chrome-plated [Paragraph 19], but does not specifically teach the emblem being comprised of solid chrome.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the emblem out of solid chrome, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In this case, utilizing a solid chrome instead of chrome-plating would improve aesthetic .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP 4790095 B1) in view of Cannella et al. (U.S. Patent 10,369,925 B2).
With regards to Claim 16, Arai discloses a vehicle lighting system [Figures 1-13] including:
An interior ambient system [Abstract – inherent of a vehicle]; and
A badge assembly including:
An emblem [(120) and/or (110) and/or (130)];
A light guide (140); and
A light emitting diode (LED) assembly (150) including a plurality of LEDs attached to a mount (110a), wherein the plurality of LEDs emit light toward the emblem [note Figures 1-13, whereby the LEDs (150) emit light toward the emblem [(120) and/or (110) and/or (130)];
Wherein the LED assembly is electrically connected to the vehicle’s interior ambient system [Paragraph 18], and
Wherein the light guide overlays the plurality of LEDs of the LED assembly [note Figure 1] and includes optics (146/246) configured to spread light rays emitted from the plurality of LEDs to an outer edge of the emblem [note Figures 7-9].
Arai does not specifically teach the LED assembly receiving commands from the vehicle’s interior ambient system.

It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the illuminated light badge of Arai to receive commands from the vehicle’s interior ambient system, as taught in principle by Cannella, in order to provide greater control over the illumination as desired (i.e., via switch or user input).
With regards to Claim 17, Arai discloses a power source connected to the LED assembly [note Paragraph 18].
With regards to Claim 18, Arai discloses the power source is a running lamp circuit [note Paragraph 18, as broadly interpreted].
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Wednesday, March 23, 2022

/Jason M Han/Primary Examiner, Art Unit 2875